DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-6 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-173143 filed on 09/24/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 09/18/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 09/18/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.        Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asai, US Pub 2008/0243931 in view of Maki, US Pub 2014/0211240.
            As to claims 1, 5-6 [independent], Asai teaches an image processing apparatus comprising [fig. 1, element 20; abstract, 0031]: 
            one or more memories [fig. 1, element 22-23; 0033, 0035-0036]; and 
            one or more processors [fig. 1, element 21; 0033-0034] that execute a set of instructions to [fig. 1, element 21; 0033-0034 Asai teaches that the processor 21 transmit instructions to respective components of the printer 20 to execute assigned tasks]: 
            receive a print job from an information processing apparatus [fig. 1, element 30; abstract, 0031, 0047, 0050-0051  Asai teaches that the printer 20 receive print job from the computer 30 corresponding to the information processing apparatus]; 
            store the received print job in a storage device in association with identification information about a user [fig. 2, steps 205, 210, 215 & figs. 6-7; 0003, 0012, 0059, 0105-0110 Asai teaches that the printer 20 has received print job and stored in the memory associated with the user identification information]; 
             authenticate the user [figs. 9, 13, steps 540-550; 0124  Asai teaches that the printer authenticates the user]; and 
             execute at least one print job among the print jobs stored in association with the identification information about the authenticated user in response to designation of an object for executing the at least one print job without the user selecting the at least one print job [fig. 2, steps 205, 210, 215 & figs. 6-7 and fig. 13, steps 540-560; 0003, 0012, 0059, 0105-0110 Asai teaches that the printer 20 has received print job and stored in the memory associated with the user identification information, and then user has selected the objects 701, 801 (i.e. print job ID and “print option”) without selecting the print job itself, and the processor 21 executed the printing process on the print data associated with the object 701], 
             Asai doesn’t teach wherein control is performed to start to execute, when the plurality of print jobs stored in association with the identification information about the authenticated user include one or more first print jobs requiring a user input operation and one or more second print jobs not requiring a user input operation, the second print job before receiving the user input operation for the first print job in response to the designation of the object.
            Maki teaches wherein control is performed to start to execute, when the plurality of print jobs stored in association with the identification information about the authenticated user include one or more first print jobs requiring a user input operation (figs. 7a-c, 8 & fig. 1, element 208; 0051, 0094-0103, 0109-0116, 0204  Maki teaches that the memory 208 stores secure print jobs as the first print jobs related to the plural users identification information including the logged in user as at least explained in paras., 0051 & 0204, which requires the logged in user to select the object item 6004 as shown in figs.5a-b. Fig. 8 & paras., 0109-0116 provide further detail related to handle the processes related the first print jobs associated with the logged in user) and one or more second print jobs not requiring a user input operation, the second print job before receiving the user input operation for the first print job in response to the designation of the object [figs. 5a-b, 7a-c, 8; 0124-0127  Maki teaches that the processor 205 executed the second print job process corresponding to the logged in user who performed normal printing on the selected print job(s) without selecting the object items as shown in figs.5a-b i.e. not selecting the element 6004, because if the user is logged in user is guest user, then he/she doesn’t require to select the object items 6002-6004 as shown in figs.5a-b to again input operation which is inputting user name and password].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maki teaching to execute normal print job(s) stored with secure print jobs to modify Asai’s teaching to authenticate the user first and execute the print jobs without prompting user to input user’s credential again and allowing user to use user-selected function even if user is not authenticated when determines that user-selected function does not require user authentication again. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to ensure a secure print handling function to be used without authentication in the function-based authentication mode, so that the user can use the apparatus to be handled on daily basis, thus preventing unauthorized use of the apparatus by an unknown user.    

             As to claim 2 [dependent from claim 1], Asai teaches wherein the one or more processors further execute the set of instructions to start to execute the second print job [fig. 2, steps 220, 225, 230; 0086-0088  Asai teaches that the processor executed the second print job as the normal print job], and then display a screen for receiving the user input operation for the first print job [figs. 5, 9; 0112-0121 Asai teaches that the processor 21 caused the display 24 to pop up screen for the logged in user to input at least the password to execute the printing processes on the first print job(s)].              As to claim 3 [dependent from claim 1], Asai teaches wherein the user input operation includes a password input operation[figs. 5, 9; 0112-0121 Asai teaches that the processor 21 caused the display 24 to pop up screen for the logged in user to input at least the password to execute the printing processes on the first print job(s)].              As to claim 4 [dependent from claim 1], Maki teaches wherein, in the case where the object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed [figs. 5a-b, 7a-c, 8; 0124-0127  Maki teaches that the processor 205 executed the second print job process corresponding to the logged in user who performed normal printing on the selected print job(s) without selecting the object items as shown in figs.5a-b i.e. not selecting the element 6004, because if the user is logged in user is guest user, then he/she doesn’t require to select the object items 6002-6004 as shown in figs.5a-b to again input operation which is inputting user name and password].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maki teaching to execute normal print job(s) stored with secure print jobs to modify Asai’s teaching to authenticate   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HARIS SABAH/Examiner, Art Unit 2674